Case 3:20-cv-00449-MHL-RCY Document 2 Filed 06/26/20 Page 1 of 2 PagelD# 15

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
SUNDARI K. PRASAD,

Plaintiff,
Vv. Civil Action No. 3:20CV449

FEDERAL BUREAU OF PRISONS, et ai.,

Defendants.

MEMORANDUM OPINION

Plaintiff, a Virginia inmate, has submitted this civil action. As the Court has explained
many times, Plaintiff may not file an action in this Court in forma pauperis because she is barred
by 28 U.S.C. § 1915(g). The pertinent statute provides:

In no event shall a prisoner bring a civil action [in forma pauperis] if the prisoner

has, on 3 or more prior occasions, while incarcerated or detained in any facility,

brought an action or appeal in a court of the United States that was dismissed on

the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
may be granted, unless the prisoner is under imminent danger of serious physical

injury.
28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed
as frivolous or for failure to state a claim. See, e.g., Prasad v. Hampton Cir. C1, No. 3:17CV204,
at *6 (E.D. Va. May 31, 2018), aff'd No. 18-6750, 2018 WL 4460861, at *1; Prasad v. Berger.
No. 3:17CV74, 2018 WL 2088749, at *6 (E.D. Va. May 4, 2018); Prasad v. Judicial Ing. &
Review Comm n., No. 3:17CV498, 2018 WL 2015809, at *4 (E.D. Va. Apr. 30, 2018); Prasad v.
Gothic Beauty Magazine, No. 3:17CV446, 2018 WL 1863650, *5 (E.D. Va. Apr. 18, 2018);
Prasad v. United States, No. 3:17CV510, 2018 WL 1143597, at *4 (E.D. Va. Mar. 2, 2018),
aff'd 733 F. App’x 130, 131 (4th Cir. 2018); Prasad v. Wash. Metro Police Dep't,

No. 3:17CV140, 2018 WL 1091999, at *4 (E.D. Va. Feb. 28, 2018); Prasad v. Karn Art Inc.,
Case 3:20-cv-00449-MHL-RCY Document 2 Filed 06/26/20 Page 2 of 2 PagelD# 16

No. 3:17CV62, 2017 WL 5012591, at *4 (E.D. Va. Nov. 2, 2017), aff'd 712 F. App’x 329 (4th
Cir. 2018); Prasad v. Delta Sigma Theta Sorority, Inc.. No. 3:16CV897, 2017 WL 4399551, at
*5 (E.D. Va. Oct. 3, 2017), aff'd 712 F. App’x 336 (4th Cir. 2018). Given her litigation history,
Plaintiff's current submission does not suggest that she is in imminent danger of serious physical
harm. Accordingly, any request to proceed in forma pauperis will be DENIED. The action will
be DISMISSED WITHOUT PREJUDICE.

As the Court has instructed Plaintiff several times, Plaintiff remains free to submit a new
complaint with the full $400 filing fee. The full $400 fee must be filed with any new complaint
or the Court will dismiss the action. The Court will process any new complaint as a new civil
action.

An appropriate Order shall accompany this Memorandum Opinion.

[iq
M. Taman A Lx
United States DiStrict Judge

Date: <j AN 2%, 202

Richmond, Virginia
